OPINION OF THE COURT
Sandler, J.
Defendants appeal from a judgment entered on a jury verdict for plaintiffs in a personal injury action arising out of an assault upon plaintiff Fred Loeser by unknown assailants in a parking lot owned and managed by defendants.
At issue on this appeal is the legal sufficiency of the evidence to support the jury’s determination of liability with regard to injuries that resulted from a criminal assault by others. In addition, defendants argue that in any event trial errors, particularly in the charge to the jury, require reversal of the judgment.
We are satisfied that the evidence presented was sufficient to present a case appropriate for jury determination and that the verdict was not contrary to the weight of the evidence. On the other hand, we find that the charge to the jury included errors sufficiently substantial to require a reversal of the judgment and the remand of the case for a new trial.
Defendants Nathan Hale Gardens, Inc., and Dwelling Managers, Inc., were the owner and managing agent, respectively, of an apartment building at 3411-19 Irwin Avenue in The Bronx and a large U-shaped outdoor parking lot behind the building. Fred Loeser and his father Ernest Loeser were tenants in the building to whom a parking space was assigned.
The issue of liability principally litigated at trial concerned the defendants’ alleged failure to restore to proper functioning large fluorescent lights, installed by the landlord in conformity with the requirements of subdivision 7-a of section 26 of the Multiple Dwelling Law and section D26-19.07 of the New *189York City Administrative Code, and which normally illuminated the parking lot.
Although conflicting evidence was presented, the jury was entitled to find that: (1) the automatic timing mechanism controlling the lights in the parking lot was misadjusted during late December, 1974, resulting in their going on during the day and off at night; (2) the time malfunction continued although numerous complaints had been made to an employee of Dwelling Managers during January, 1975; and (3) the parking lot was accordingly dark on January 19, 1975 between 9:15 p.m. and 9:30 p.m. when plaintiff and his father were parking their car in their assigned place and were assaulted by two men who fled after the assault in a waiting car.
In addition, expert testimony was presented that violent crimes of robbery and assault are deterred by lighting in an outside environment.
Evidence was also presented that over a period of several years various crimes had taken place in the parking lot, primarily acts of larceny from automobiles and criminal mischief, none of which involved violent assaults.
Presenting a separate theory of liability, evidence was introduced that in the summer of 1974 a locked-chain device was installed at the entranceway to the parking lot by the landlord, that within a short period the locked chain ceased to function because of a broken locking device, and that it was not repaired up to the time of the incident.
The submission of this issue to the jury as a possible basis for liability was reversible error.
The apparent purpose of the device was to prevent use of the parking lot by unauthorized vehicles. It may be, as urged by the plaintiffs, that a second purpose was to prevent the theft of automobiles. There is no basis in this record, however, for the conclusion that the device was intended to secure tenants using the parking lot against the kind of violent crime that occurred here, or that it could have been reasonably expected to perform that function.
That a criminal intent on committing an assault or robbery in the parking lot would drive a vehicle into the parking lot for that purpose was simply not reasonably foreseeable under the circumstances presented. Nor can it be fairly concluded that the landlord assumed an ongoing duty with regard to such a contingency by the original installation of the device.
*190The trial court also erred in charging the jury with regard to section 83 of the Multiple Dwelling Law, which in substance requires a janitor or superintendent to reside in an apartment house or within 200 feet of it. This alleged violation, if it in fact occurred, had no conceivable relevance to the incident. Although it is unlikely that the Trial Judge intended to authorize the jury to find negligence contributing to the assault on the basis of this alleged violation, the instruction of the jury on this point, without appropriate qualifying language, had the capacity to confuse needlessly the real issues presented.
The principal remaining issue is whether or not the evidence was legally sufficient to sustain the jury’s verdict with regard to liability. We hold that it was.
Essentially two questions are presented. First, did the defendants violate a duty of care owed to the plaintiff? Second, was the violation, if it occurred, a proximate cause of plaintiff’s injury?
The principle is now firmly established that landowners owe a "standard of reasonable care under the circumstances whereby foreseeability shall be a measure of liability.” (See Basso v Miller, 40 NY2d 233, 241.)
Long before the Court of Appeals swept aside, in Basso v Miller, the traditional classifications among invitees, licensees and trespassers, "the affirmative obligation of landlords to exercise reasonable care to inspect and repair” common areas of the leased premises for the protection of the lessee had been uniformly accepted. (Prosser, Torts [4th ed], pp 405, 406.)
Given the standard of care applicable to the basic relationship, what remains to be determined with regard to this issue is whether a violent assault in the unlighted parking lot was reasonably foreseeable and whether the landlord’s conduct was unreasonable in proportion to that danger. (Palsgraf v Long Is. R. R. Co., 248 NY 339; see, also, Sherman v Concourse Realty Corp., 47 AD2d 134; Kenny v Southeastern Pa. Transp. Auth., 581 F2d 351; Picco v Fords Diner, 113 NJ Super 465.)
As to whether a criminal event of the kind that occurred here was foreseeable, the evidence presented a jury question. The testimony persuasively documenting the relationship between violent criminal acts and the absence of lighting in an outside environment is emphatically confirmed by common experience.
*191Of course criminal acts frequently occur in daylight or in lighted premises. When, however, a criminal undertakes to commit a violent crime at night, it is at least a reasonable inference that he has been influenced in his choice of the time by the cover afforded by darkness and that the presence or absence of lighting would be a significant consideration in his determining where and under what circumstances to commit the intended crime.
That general observation has particular validity here in view of the unusual physical circumstances presented. Numerous apartments overlooked the parking lot. It is surely a reasonable judgment that would-be assailants, strangers to the building complex, would have hesitated to enter a brightly illuminated parking lot where they might be observed by tenants looking out of their windows before, during and after the planned crime.
Nor can it seriously be urged that a jury could not reasonably consider the landlord’s failure to restore to appropriate operation the fluorescent lights conduct unreasonable in proportion to the danger.
This is not a case in which liability is alleged because the defendants failed to arrange private police protection or otherwise to incur heavy expenses to augment tenant security. (Cf. Goldberg v Housing Auth. of City of Newark, 38 NJ 578; Kline v 1500 Mass. Ave. Apt. Corp., 439 F2d 477; Sherman v Concourse Realty Corp., 47 AD2d 134, supra.) All that was required was for the defendants to restore the nighttime illumination required by law, which could not have conceivably involved more than the most modest of expenditures and efforts. Surely this was not too heavy a burden to impose.
Turning to the issue of proximate cause, the first question is whether or not the defendants’ negligence was in fact a substantial cause of the injuries sustained by the plaintiff. Although it is of course impossible to state with certainty that the assault would not have occurred if the lot had been properly illuminated, it was properly a jury question under all the circumstances to determine whether the absence of the lights in fact contributed substantially to the criminal assault and subsequent injuries. (See Kenny v Southeastern Pa. Transp. Auth., 581 F2d 351, supra; Picco v Fords Diner, 113 NJ Super 465, supra.)
Nor is there any substance to the contention that the landlord’s negligence was not the proximate cause of the *192injuries because the immediate cause of the injuries was the criminal act of a third person. It has long been the rule that liability attaches if the danger from the criminal act was foreseeable. In Lillie v Thompson (332 US 459, 462) the Supreme Court stated: "That the foreseeable danger was from intentional or criminal misconduct is irrelevant; respondent nonetheless had a duty to make reasonable provision against it. Breach of that duty would be negligence, and we cannot say as a matter of law that petitioner’s injury did not result at least in part from such negligence.” (See, also, Sherman v Concourse Realty Corp., 47 AD2d 134, 139, supra; Restatement, Torts [2d ed], § 449; Prosser, Torts [4th ed], pp 174, 175.)
In Pagan v Goldberger (51 AD2d 508) Justice Hopkins identified with characteristic clarity and insight the guidelines that have been applied by the courts in evaluating the issue of proximate cause. Application of these guidelines unmistakably confirms the sufficiency of the evidence to support the jury’s determination here.
The jury could reasonably find that the injuries sustained by the plaintiff were the result of a foreseeable event, intimately related in time and place to the negligence claimed. The status of the parties imposed upon the defendants a duty of reasonable care. No identifiable public policy excludes liability for the injury and indeed public policy would appear to support strongly the right of the plaintiff to be protected against the result of the breach of duty that occurred.
In Quinlan v Cecchini (41 NY2d 686, 689) the Court of Appeals restated the traditional roles of the court and jury with regard to liability of landowners in terms that have here a special pertinence. "[I]t [the court] may consider whether the foreseeability of the presence of an entrant on land is too remote, given the nature of the risk and the burdens that would be imposed on a landowner to guard against it. It is also concerned with the weighing of the probability of the harm, the gravity of the harm against the burden of precaution, and other relevant and material considerations from which it can determine whether reasonable persons can differ as to whether the defendant was negligent * * * As in all such cases, '[t]he range of reasonable apprehension is at times a question for the court, and at times, if varying inferences are possible, a question for the jury’ ”.
Concluding in Quinlan that the case was an appropriate one for jury determination, the court said (at p 690) in words that *193apply precisely to the facts here presented: "For there was ample proof from which it could be found that the defendant should reasonably have foreseen that, under the conditions that prevailed, it was only a matter of time until someone might be injured. * * * Nor can it be said as a matter of law that it would have been a severe or disproportionate burden for them to have removed the hazard”.
For the reasons indicated earlier, the judgment of the Supreme Court, Bronx County, entered April 25, 1978, in favor of the plaintiffs following a jury trial, should be reversed, on the law, and the case remanded for a new trial, with costs to abide the event.